Title: Proceedings of a General Court-Martial for the Trial of Major General Charles Lee, [13 July 1778]
From: Hamilton, Alexander
To: 


[New Brunswick, New Jersey, July 13, 1778]
Lieutenant-Colonel Hamilton,
Q. What was the strength of the corps under the command of General Lee the 28th of June?
A. To the best of my knowledge the strength of the corps under his immediate command at English Town was about five thousand rank and file; besides these, Colonel Morgan, with about six hundred men, and General Dickinson at the head of a body of militia, as I understood, of eight hundred men, were subject to his orders for the purposes of co-operation.
Q. Did you fall in with the troops under the command of General Lee the 28th of June?
A. I had been sent by General Washington to reconnoitre the intermediate country between him and the advance corps under the command of General Lee, which I fell in with at some distance beyond the Court-house.
Q. What was the situation of General Lee’s troops when you fell in with them?
A. They were issuing out of a wood on the left of the Courthouse in two or three small columns, so near to each other as, in my opinion, to be incapable of displaying, to which also their situation in the woods was an impediment. These columns were in an oblique direction with respect to the enemy, rather towards their right, and within cannon shot. I heard several questions about artillery, of which there seemed to be a deficiency, and some confusion appeared to exist with respect to their situation and circumstances. I think I understood from General Lee, that some troops had been advanced through the woods towards the enemy right. I rode up to the front of the columns, from whence I perceived the situation of the enemy, and observed their cavalry were filing off towards their left, as if with design to attempt something on the right of General Lee’s troops; this I informed him of, and submitted to him whether it would not be proper to send some troops to counteract that manœuvre of theirs, and turn their left flank; he approved the suggestion, and authorized me to give orders for that purpose to a column on the right. The Marquis de la Fayette led this column, to whom I delivered the orders accordingly, which were to wheel by his right, gain and attack the enemy’s left flank. After this I was under the necessity of returning to report to General Washington what I had done in the execution of his orders. To explain more particularly the situation of General Lee’s troops, I would mention some circumstances that I have omitted: There appeared to be a continuation of the wood, out of which the columns were issuing towards the enemy’s right; the ground in front of the columns as far as the enemy, seemed plain and open, without any material obstacles; that which was more immediately occupied by General Lee’s troops was something lower than that which was occupied by the enemy, but the difference in my apprehension was not so material as to be any considerable impediment to an attack, and the distance between the enemy and advanced corps was such, that it appeared to be extremely dangerous to change the position by a retrograde movement in the face of the enemy.
Q. What was the situation of the enemy, and numbers?
A. The enemy were drawn up with their right near a wood, their left on open ground covered by their cavalry, and forming an obtuse angle with the Court-house; the whole force I saw at that time did not exceed eight hundred infantry and cavalry to the best of my judgment, if there were so many.
Q. Was any disposition made by General Lee for attacking the enemy that you saw?
A. Only the one I have mentioned, the sending off troops to attack their left flank, and the one of which I believe I was told by General Lee, of sending off troops to attack their right flank. I saw no co-operation with these movements by any general disposition of the remaining troops.
Q. Did you fall in with General Lee’s troops afterwards?
A. I came up with them in their retreat, a little time before the stand was made, by which the enemy received their first check. I heard General Washington say to General Lee, that it would be necessary for him (General Washington) to leave the ground and form the main body of the army, while I understood he recommended to General Lee to remain there, and take measures for checking the advance of the enemy; General Lee replied he should obey his orders, and would not be the first man to leave the field. I was some little time after this near General Lee, during which, however, I heard no measures directed, nor saw any taken by him to answer the purpose above-mentioned. I understood a body of our troops commanded by General Wayne, and under him Colonel Stewart, and Lieutenant-Colonel Ramsay had been previously thrown into a wood on the left, in front of where I found General Lee, which I was afterwards told had been done by direction of General Washington. On the right I saw some pieces of artillery pretty advantageously posted, but destitute of covering and support. Myself and others observed this to General Lee; no troops were sent that I know of by his direction to supply the defect, but on its being suggested, that the cannon would certainly be lost, if left there in so unsupported a condition. General Lee ordered them to be drawn off. Previous to that, I believe I rode towards Colonel Livingston, who was at the head of a detachment of troops, and strongly advised him to march to the succour of the artillery; this he did not immediately do, but after some conversation between us, I saw him, when at a small distance, marching his detachment to do what I had recommended to him. I now lost sight of General Lee, and rode towards the rear, where I found Colonel Olney retreating with a part of General Varnum’s brigade; I pressed him to form his troops along a fence which was near him, which he immediately performed, and had a smart conflict with the enemy. These were all the measures I knew of, taken by any part of the advanced corp to check the progress of the enemy after my coming the second time to General Lee.
Q. Were the troops, when you fell in with them the second time, retreating in order or disorder, and in what particular manner?
A. The corps that I saw were in themselves in tolerable good order, but seemed to be marching without system or design, as chance should direct, in short, I saw nothing like a general plan, or combined disposition for a retreat; in this, however, the hurry of the occasion made it very difficult to have a distinct conception.
Q. Was there any body drawn up in their rear to cover their retreat that you saw?
A. I saw no such thing.
Q. Were the orders that you heard General Lee give that day, given distinct and clear?
A. I recollect to have heard General Lee give two orders, at both times he seemed to be under a hurry of mind.
Q. Did General Lee to your knowledge advise General Washington of his retreat?
A. He did not to my knowledge.
Q. What was General Washington’s intelligence concerning the disposition of the enemy previous to the orders given to General Lee?
A. When the Marquis de la Fayette first went out with his detachment, I accompanied him. The next day after we received intelligence, that the enemy had changed their disposition, and as they were presenting their rear to us had composed it of the flower of their army, consisting of their whole grenadiers, light infantry, and chasseurs of the line. This intelligence I communicated by letter to General Washington the 26th of June, in the evening; which letter, I have since understood by some gentleman of the family, was received by him.
Question by the Court. What became of the troops of the advanced corp, after the time you saw Colonel Livingston moving to the succour of the cannon?
A. It was after this that I assisted in forming the troops under Colonel Olney. In the action they had with the enemy, my horse received a wound, which occasioned me a fall, by which I was considerably hurt. This and previous fatigue obliged me to retire, and prevented my knowing what became of the detachments of the advanced corp after that circumstance.
Question by the Court. How far from Monmouth Court-house to the place the troops made the first stand?
A. The several events I have related passed so rapidly, that I could not at the time form any accurate judgment as to the relative distances of places, and was prevented by indisposition from seeing them after the action.
General Lee’s question. I should be glad to know from what point of action, you mean, that you thought it would be dangerous to make a retrog[r]ade manœuvre?
A. In the first situation I found the troops beyond Monmouth Court-house, where I first fell in with them, and where (I believe) they first came in view of the enemy.
General Lee’s question. Do you recollect who commanded the two pieces of cannon which you have mentioned were left unsupported, and were afterwards supported (as you say) by your advice?
A. I was not near enough to know the officers; but from what I have since heard, I am led to suppose that Captain Cook commanded them.
General Lee’s question. Did you hear me address myself in person to Colonel Livingston’s detachment, intreating them to draw off either to the right or left, from before the cannon, in order to give them the means of firing upon the enemy’s cavalry, which was ranged exactly in front, and presented a very fine object?
A. I heard nothing of the kind; for I was not with that regiment at the time it got up with the artillery.
General Lee’s question. Did you not express in the field an idea diametrically reverse of my state of mind, from what you have before mentioned in your testimony?
A. I did not. I said something to you in the field expressive of an opinion, that there appeared in you no want of that degree of self-possession, which proceeds from a want of personal intrepidity. I had no idea in my present evidence of insinuating the most distant charge of this nature, but only to designate that there appeared a certain hurry of spirits, which may proceed from a temper not so calm and steady as is necessary to support a man in such critical circumstances.
